UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS as ofJanuary 31, 2015(Unaudited) Investment Portfolio Deutsche Emerging Markets Equity Fund Shares Value ($) Equity Securities 92.7% Brazil 6.3% Banco Bradesco SA(Preferred) Banco do Brasil SA BR Malls Participacoes SA BR Properties SA BRF SA Cia Brasileira de Distribuicao(Preferred) Cosan SA Industria e Comercio Itau Unibanco Holding SA(Preferred) Petroleo Brasileiro SA (ADR) (a) (Cost $7,325,776) China 22.7% Alibaba Group Holding Ltd. (ADR)* (a) Anhui Conch Cement Co., Ltd. "H" (a) Baidu, Inc. (ADR)* CGN Power Co., Ltd. "H"* China CNR Corp., Ltd. "H"* China Construction Bank Corp. "H" China Maple Leaf Educational Systems Ltd.* China Merchants Bank Co., Ltd. "H" CITIC Securities Co., Ltd. "H" Industrial & Commercial Bank of China Ltd. "H" JD.com, Inc. (ADR)* (a) PetroChina Co., Ltd. "H" Ping An Insurance (Group) Co. of China Ltd. "H" Tencent Holdings Ltd. Zhuzhou CSR Times Electric Co., Ltd. "H" (Cost $15,046,223) Czech Republic 0.3% CEZ AS(Cost $281,450) Hong Kong 5.6% China Mobile Ltd. China Overseas Land & Investment Ltd. China Unicom (Hong Kong) Ltd. Chow Tai Fook Jewellery Group Ltd. (a) (Cost $3,910,519) India 7.9% Coal India Ltd. Dr. Reddy's Laboratories Ltd. Hero MotoCorp Ltd. ICICI Bank Ltd. Infosys Ltd. Tata Motors Ltd. Tech Mahindra Ltd. Yes Bank Ltd. (Cost $4,264,805) Indonesia 1.0% PT Indofood Sukses Makmur Tbk(Cost $788,645) Korea 16.1% Cheil Industries, Inc.* Hana Financial Group, Inc. Hyundai Department Store Co., Ltd. Hyundai Motor Co. Korea Electric Power Corp. KT Corp. POSCO Samsung Electronics Co., Ltd. Samsung Fire & Marine Insurance Co., Ltd. Samsung SDS Co., Ltd. Shinhan Financial Group Co., Ltd. Shinsegae Co., Ltd. SK Hynix, Inc. (Cost $12,270,868) Macau 0.6% Sands China Ltd.(Cost $657,745) Malaysia 2.1% Sime Darby Bhd. Tenaga Nasional Bhd. (Cost $1,661,707) Mexico 4.2% Alfa SAB "A"* America Movil SAB de CV "L" Arca Continental SAB de CV Cemex SAB de CV (Units) Fibra Uno Administracion SA de CV (REIT) Grupo Mexico SAB de CV "B" (Cost $3,692,659) Philippines 2.4% Ayala Corp. Bloomberry Resorts Corp.* SM Prime Holdings, Inc. (Cost $1,733,498) Russia 1.1% LUKOIL OAO (ADR) Magnit PJSC (GDR) REG S (Cost $752,004) South Africa 6.7% Aspen Pharmacare Holdings Ltd.* FirstRand Ltd. MTN Group Ltd. Naspers Ltd. "N" Shoprite Holdings Ltd. The Foschini Group Ltd. Woolworths Holdings Ltd. (Cost $3,615,094) Taiwan 13.1% Advanced Semiconductor Engineering, Inc. Cathay Financial Holding Co., Ltd. CTBC Financial Holding Co., Ltd. Delta Electronics, Inc. Fubon Financial Holding Co., Ltd. Hermes Microvision, Inc. Hon Hai Precision Industry Co., Ltd. Largan Precision Co., Ltd. MediaTek, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $8,307,484) Thailand 0.5% Bangkok Bank PCL (Foreign Registered)(Cost $432,164) Turkey 2.1% Eregli Demir ve Celik Fabrikalari TAS Turk Hava Yollari* Turkiye Vakiflar Bankasi Tao "D" (Cost $1,231,771) Total Equity Securities (Cost $65,972,412) Securities Lending Collateral 4.5% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $3,496,005) Cash Equivalents 1.1% Central Cash Management Fund, 0.06% (b) (Cost $872,667) % of Net Assets Value ($) Total Investment Portfolio (Cost $70,341,084) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $70,583,654.At January 31, 2015, net unrealized appreciation for all securities based on tax cost was $6,460,836.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,236,075 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,775,239. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2015 amounted to $3,348,197, which is 4.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At January 31, 2015 the Deutsche Emerging Markets Equity Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Equity Securities Information Technology 27.1 % Financials 26.8 % Consumer Discretionary 12.2 % Telecommunication Services 6.4 % Industrials 6.1 % Energy 5.3 % Materials 5.1 % Consumer Staples 4.9 % Health Care 3.6 % Utilities 2.5 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Equity Securities Brazil $ $
